Mr. Chief Justice Breese delivered the opinion of the Court: The only question necessary to be considered arising on this record is as to the validity of the third plea. The demurrer admits the fact therein stated, that the court of Hew York in which the judgment was obtained was a court; of limited and inferior jurisdiction. The rule is too well settled to be contested, that in such case nothing can be presumed in favor of jurisdiction, consequently the plea that defendants were not served with process, did not authorize an appearance by attorney, and had no notice of the proceeding, presented a bar to a recovery in this action, unless an issue was made up on the facts, and found for plaintiff. The judgment must be reversed and the cause remanded. Judgment reversed.